Exhibit 10.1

April 20, 2015

Mr. Bernard Cammarata

The TJX Companies, Inc.

770 Cochituate Road

Framingham, MA 01701

 

Re: Letter Agreement

Dear Ben:

By this letter agreement (this “Agreement”), you and The TJX Companies, Inc.
(“TJX”) confirm the terms of your continued employment with TJX and its
subsidiaries (the “Company”) following your retirement from the Board of
Directors of TJX (your “Board Retirement”). You have expressed the intention to
retire from the Board of Directors of TJX on the date of the annual meeting of
stockholders occurring in 2015, which is also the date that the term of your
current employment agreement with TJX (dated as of June 13, 2012) (the “Prior
Agreement”) will end.

 

  1. You and TJX hereby agreed that immediately upon your Board Retirement you
will cease to be an officer of the Company but will continue as an employee of
the Company on the terms and subject to the conditions of this Agreement. Prior
to your Board retirement, the Prior Agreement will remain in full force and
effect.

 

  2. From and after your Board Retirement and until termination of your
employment either by you or by the Company in accordance with the terms of this
Agreement, you will provide advisory services to the Company in the role of, and
will hold the title of, Founder and Executive Advisor. As Founder and Executive
Advisor you will provide such services and fulfill such duties consistent with
that role as may from time to time be specified by the Company. You agree that
you will devote such time and efforts as are reasonably necessary to the proper
performance of such services and duties, it being understood that such services
and duties are not expected to require your full-time attention and that you may
participate in other activities (including, without limitation, charitable or
community activities, activities in trade or professional organizations, service
on boards of directors or similar bodies, and investments in other enterprises),
provided that such other activities (i) would be permitted under Paragraph 8 of
this Agreement and (ii) are not otherwise inconsistent with your duties and
responsibilities hereunder.

 

  3. While you are providing services under this Agreement, the Company will
make available to you an office and secretarial support commensurate with your
position and responsibilities.

 

  4. It is the expectation of the parties hereto that your Board Retirement and
transition to Founder and Executive Advisor will not itself result in an
immediate separation from service or retirement for purposes of any Company
employee benefit plan in which you currently participate.

 

1



--------------------------------------------------------------------------------

Exhibit 10.1

 

  5. For all services performed under this Agreement from and after your Board
Retirement, you will be entitled to receive salary at an annual rate of
$400,000, subject to review at least annually in accordance with Company policy,
plus an automobile allowance commensurate with your position and
responsibilities, in each case payable in accordance with the Company’s normal
payroll practices. Except as otherwise provided herein you will continue to be
eligible to participate in any employee benefit plans made available to TJX
employees generally (including TJX retirement/savings and health and welfare
benefit programs), in each case in accordance with and subject to applicable
plan terms, and you will continue to be subject to applicable Company policies,
including, for the avoidance of doubt, entitlement to reimbursement of travel
and related expenses in accordance with the Company’s travel policy. You
acknowledge that your entitlement to participate in, or your rights to any
benefit (including the payment or deferral of payment of any benefit) under, any
TJX employee benefit plan may depend upon the level at which you continue or are
expected to continue to provide services, as determined by the applicable plan
administrator in accordance with applicable law and plan terms.

You will not be entitled to participate in any awards under the Company’s
Management Incentive Plan, Long Range Performance Incentive Plan or Stock
Incentive Plan. You will be entitled to participate in the Company’s Executive
Savings Plan (“ESP”) in accordance with its terms with respect to elective
deferrals of Base Salary under this Agreement, but you will have no rights to
benefits under the Company’s Supplemental Executive Retirement Plan and will not
be entitled to any employer credits under ESP. From and after your Board
Retirement you will not be entitled to any severance or change of control
benefits with respect to any termination of your employment or change of
control, except for any severance benefits under Paragraph 7 below.

 

  6. Either you or TJX may terminate your services under this Agreement at any
time. You agree that you will give TJX at least thirty (30) days’ written notice
if you choose to terminate. Upon your retirement from the Company or other
termination of your services under this Agreement for any reason, (i) the
Company will pay to you (or, in the event of your death, to the executor of your
estate) any Base Salary, car allowance or reimbursements that had been earned
but that remain unpaid, subject to required withholdings; (ii) you will remain
entitled to any vested benefits under TJX’s deferred compensation and
retirement/savings programs, in accordance with and subject to plan terms; and
(iii) your rights, if any, under TJX health and welfare programs, including any
rights to COBRA continuation for you or (in the event of your death) your
surviving spouse, will be governed by the terms of the applicable program and
applicable law.

 

  7.

If your services under this Agreement are terminated by the Company, or are
terminated by reason of your death or disability, the Company will also pay to
you or your legal representative, subject to the provisions of this Paragraph 7,
the following amounts, without reduction for compensation earned from other
employment or self-

 

2



--------------------------------------------------------------------------------

Exhibit 10.1

employment: (i) continued Base Salary for a period of twelve (12) months plus
your monthly car allowance for the same period, in each case payable in
accordance with the Company’s normal payroll practices; and (ii) if you are
entitled to and do elect COBRA continuation of group health plan coverage, an
additional monthly amount, grossed up for federal and state income taxes, for
each month during the continuation of such coverage or until you obtain no less
favorable coverage from another employer or from self-employment, if earlier,
(but not beyond the twelve (12)-month period described in clause (i)) equal to
the participant cost of such coverage during such period. In the event the
foregoing payments are to be made on account of termination by reason of
disability, they shall be subject to reduction to avoid duplication to reflect
any long term disability compensation to which you may be entitled under the
long-term disability plan or plans of the Company. No payment shall be made
under (i) or (ii) above until the sixtieth (60th) day following the termination
of your services (or, if at the relevant time you are a “specified employee” as
defined in the regulations under Section 409A of the Internal Revenue Code, as
determined by the Company, until the day that is six (6) months and one day
after such termination), and any scheduled payments that would otherwise have
been payable prior thereto shall, if the release of claims referred to below is
delivered and not revoked, be accumulated and paid on such deferred payment
date. For purposes of this Agreement, “disability” and correlative terms mean a
medically determinable physical or mental impairment that (A) can be expected
either to result in death or to last for a continuous period of not less than
six (6) months and (B) causes you to be unable to perform your duties under this
Agreement to the satisfaction of the Company. Any obligation of the Company to
make payments under this Paragraph 7 is expressly conditioned on your execution
and delivery to the Company of an effective release of claims (in substantially
the form approved by the Executive Compensation Committee of the Board of
Directors of TJX (the “ECC”) on February 1, 2013, but with references to
payments and benefits therein adjusted to refer to payments under this Paragraph
7) as to which all applicable rights of revocation, as determined by the
Company, shall have expired prior to the sixtieth (60th) calendar day following
the date of termination of your services. For the avoidance of doubt, no amounts
will be payable under this Paragraph 7 upon your retirement or other voluntary
termination of employment.

 

  8. Reference is made to Section 8 of the Prior Agreement, which by its terms
will survive termination of the Prior Agreement. You hereby acknowledge and
agree that you remain bound by said Section 8 in accordance with its terms and
by any provision of the Prior Agreement required to give effect to said
Section 8, and you further acknowledge and agree that, without limiting the
foregoing, for purposes of applying said Section 8 (i) the Employment Period
shall include the period during which you remain employed by the Company under
this Agreement; (ii) the term “irrebuttably” shall be removed from the second
sentence of subsection (a) of said Section 8; (iii) the Committee Resolution for
purposes of subsection (b) of said Section 8 shall mean the designation of
competitive businesses most recently adopted by the Executive Compensation
Committee of the Board of Directors of TJX at or prior to the date of the
execution of this Agreement, and (iv) any compensation and benefits otherwise
payable under this Agreement shall be treated as benefits paid or payable under
Section 5 of the Prior Agreement.

 

3



--------------------------------------------------------------------------------

Exhibit 10.1

 

  9. You agree that except as described in this Agreement or as required by
applicable law or the terms of any Company employee benefit plans in which you
participate, you will not be entitled to any payments or benefits from the
Company.

 

  10. All payments required to be made to you by the Company under this
Agreement shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation.

 

  11. The rights and obligations of the Company under this Agreement shall inure
to the benefit of and shall be binding upon the successors and assigns of the
Company. Your rights and obligations under this Agreement are not assignable
except only that amounts payable after your death shall be made to your estate
except as otherwise provided by the applicable plan or award documentation.

 

  12. Except as provided in Paragraph 8 above (pertaining to restrictive
covenants), this Agreement constitutes the entire agreement between the parties
and supersedes any prior communications, agreements, and understandings, written
or oral, with respect to the subject matter hereof.

If the foregoing is agreeable to you, please so indicate by signing the enclosed
copy and returning it to the Office of the Secretary at TJX, whereupon this
Agreement shall be a binding contract between you and TJX, effective as of the
date first indicated above.

 

        THE TJX COMPANIES, INC. By: /s/ Carol Meyrowitz Chief Executive Officer

Agreed and accepted:

 

/s/ Bernard Cammarata Bernard Cammarata

 

4